                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:17-cv-218-D

KIM OGUNGBESAN,                       )
                                      )
                      Plaintiff,      )
                                      )
               v.                     )
                                      )               ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                      Defendant.      )·


       This action being submitted to the Court for an Order upon Plaintiffs showing that the

Commissioner of Social Security should pay the sum of $5,046.13 for attorney fees, representing

less than 25% of Plaintiffs accrued back benefits, to be paid from Plaintiffs back benefits

pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of the 406(b)

fee, Plaintiffs counsel shall pay to Plaintiff the lesser EAJA fee of $4,000.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to

Plaintiffs counsel, Charlotte W. Hall, the sum of $5,046.13 and that Plaintiffs counsel pay to

Plaintiff the sum of $4,000.00 and upon the payment of such sums, this case is dismissed with

prejudice.


       SO ORDERED.       This~       day of July, 2019,




                                      United States District Judge
